            Case 3:19-cv-00337-KGB Document 9 Filed 01/19/21 Page 1 of 4




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

ROBERT TAYLOR                                                                         PLAINTIFF

v.                               Case No. 3:19-cv-00337-KGB

KEVIN MOLDER, STEVE ROEX, TRISH
MARSHAL, and DOYAL RAMEY                                                          DEFENDANTS

                                             ORDER

       Before the Court are the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney (Dkt. No. 6). Mr. Taylor has filed a timely objection

to Judge Kearney’s Proposed Findings and Recommendations (Dkt. No. 7). After careful review

of the Proposed Findings and Recommendations and Mr. Taylor’s objection thereto, as well as a

de novo review of the record, the Court finds no reason to alter or reject Judge Kearney’s

conclusion. The Court writes separately to address briefly Mr. Taylor’s objection to Judge

Kearney’s Proposed Findings and Recommendations.

       I.      Factual And Procedural History

       At the time of filing, Mr. Taylor was incarcerated at the Poinsett County Detention Center

in Harrisburg, Arkansas (Dkt. No. 5, at 3). On November 22, 2019, Mr. Taylor filed a motion for

leave to proceed in forma pauperis and a pro se civil rights complaint against Sheriff Kevin

Molder, Chief Deputy Steve Roex, Jail Administrator Trish Marshal, and Jail Supervisor Doyal

Ramey (collectively, “defendants”) (Dkt. Nos. 1, 2). Mr. Taylor filed an amended complaint on

December 9, 2019, alleging that he has been without hot water in his cell for 56 days (Dkt. No. 5,

at 4). On December 10, 2019, Judge Kearney recommended that Mr. Taylor’s claims be dismissed

without prejudice for failure to state a claim upon which relief may be granted (Dkt. No. 6). In his

objection to Judge Kearney’s Proposed Findings and Recommendations, Mr. Taylor complains
             Case 3:19-cv-00337-KGB Document 9 Filed 01/19/21 Page 2 of 4




that there is no hot water in his cell with which to brush his teeth, wash his face, or cook ramen

noodle soup or summer sausages (Dkt. No. 7).

       II.      Standard Of Review

       “The Constitution does not mandate comfortable prisons, but neither does it permit

inhumane ones, and it is now settled that the treatment a prisoner receives in prison and the

conditions under which he is confined are subject to scrutiny under the Eighth Amendment.”

Farmer v. Brennan, 511 U.S. 825, 832 (1994) (citations and internal quotation marks omitted).

“Punishment that ‘deprive[s] inmates of the minimal civilized measures of life’s necessities’ is

unconstitutional.” Owens v. Scott Cty. Jail, 328 F.3d 1026, 1027 (8th Cir. 2003) (quoting Rhodes

v. Chapman, 452 U.S. 337, 347 (1981)). Hence, the Eighth Circuit has observed that prisoners are

entitled to, at a minimum, “reasonably adequate sanitation, personal hygiene, and laundry

privileges, particularly over a lengthy course of time.” Beaulieu v. Ludeman, 690 F.3d 1017, 1045

(8th Cir. 2012) (quoting Howard v. Adkison, 887 F.2d 134, 137 (8th Cir. 1989)). “Conditions of

confinement, however, constitute cruel and unusual punishment ‘only when they have a mutually

enforcing effect that produces the deprivation of a single, identifiable human need such as food,

warmth, or exercise.’” Whitnack v. Douglas Cty., 16 F.3d 954, 957 (8th Cir. 1994) (quoting Wilson

v. Seiter, 501 U.S. 294, 304 (1991)).

       To prevail on his Eighth Amendment claim, Mr. Taylor “must prove both an objective

element, which asks whether the deprivation was sufficiently serious, and a subjective element,

which asks whether the defendant officials acted with a sufficiently culpable state of mind.”

Choate v. Lockhart, 7 F.3d 1370, 1373 (8th Cir. 1993) (citation omitted). In a conditions-of-

confinement case such as this, the prisoner must prove that prison officials acted with deliberate

indifference. See Kulkay v. Roy, 847 F.3d 637, 643 (8th Cir. 2017); Ambrose v. Young, 474 F.3d



                                                2
          Case 3:19-cv-00337-KGB Document 9 Filed 01/19/21 Page 3 of 4




1070, 1075 (8th Cir. 2007). “An official is deliberately indifferent if he or she actually knows of

the substantial risk and fails to respond reasonably to it.” Young v. Selk, 508 F.3d 868, 873 (8th

Cir. 2007) (citing Farmer, 511 U.S. at 844–45). “This subjective state of mind must be present

before a plaintiff can be successful because only the unnecessary and wanton infliction of pain

implicates the Eighth Amendment.” Lenz v. Wade, 490 F.3d 991, 995 (8th Cir. 2007) (quoting

Blades v. Schuetzle, 302 F.3d 801, 803 (8th Cir. 2002)).

       III.    Analysis

       While access to drinking water and sanitation facilities are two of life’s necessities, the

Court finds that Mr. Taylor has failed to demonstrate that the lack of hot water in his cell actually

deprived him of those necessities. Mr. Taylor has not alleged that he has been deprived of running

water in his cell or that there is no hot water in the showers. Also, Mr. Taylor has not alleged that

he was injured in any way by the lack of hot water in his cell, nor has he shown that it poses an

excessive risk to his health. Accordingly, to the extent Mr. Taylor complains about the temperature

of the water in his cell, he has not established a sufficiently serious deprivation to state an Eighth

Amendment claim upon which relief can be granted under controlling case law.

       The Court acknowledges that the conditions about which Mr. Taylor complains are

uncomfortable and inconvenient. He fails, however, to allege that he has been deprived of the

minimal civilized measures of life’s necessities. See Martin v. Byrd, No. 4:07-CV-01184-SWW,

2008 WL 686936, at *4 (E.D. Ark. Mar. 10, 2008) (“Although the Eighth Amendment’s

prohibition of cruel and unusual punishment bars more than physical torture, discomfort compelled

by conditions of confinement, without more, does not violate the amendment.”) (citation and

internal quotation marks omitted).




                                                  3
          Case 3:19-cv-00337-KGB Document 9 Filed 01/19/21 Page 4 of 4




       IV.     Conclusion

       In sum, the Court adopts the Proposed Findings and Recommendations in their entirety as

this Court’s findings of fact and conclusions of law (Dkt. No. 6). The Court dismisses Mr. Taylor’s

complaint and amended complaint without prejudice. Dismissal of this action constitutes a

“strike” within the meaning of 28 U.S.C. § 1915(g). Finally, the Court certifies, pursuant to 28

U.S.C. § 1915(a)(3), that an in forma pauperis appeal from the Order and Judgment entered in this

case would not be taken in good faith.

       It is so ordered this 19th day of January, 2021.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                 4
